Case 6:19-cv-01184-GKS-LRH Document 32 Filed 10/15/20 Page 1 of 2 PagelD 670

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

MARIO DIAZ COLON,

Plaintiff,
v. Case No: 6:19-cv-1184-Orl-18LRH
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

This cause came on for consideration on Plaintiff Mario Diaz-Colon’s Unopposed Motion
for Attorney Fees Pursuant to the Equal Access to Justice Act (Doc. 30), which the Court referred
to the United States Magistrate Judge for a report and recommendation. Having reviewed the
Report and Recommendation (Doc. 31) entered on September 25, 2020, and noting that no timely
objections have been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Leslie R. Hoffman’s Report and Recommendation (Doc.
31) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. Plaintiff Mario Diaz-Colon’s Unopposed Motion for Attorney’s Fees Pursuant to the
Equal Access to Justice Act (Doc. 30) is GRANTED in part and DENIED in part as follows:

a. Plaintiff Mario Diaz-Colon, as the prevailing party, is awarded fees in the amount
of $1,888.30.

b. The United States is precluded from offsetting any debt that the Plaintiff may
owe the Social Security Administration resulting from any overpayment stemming from the

redetermination of this case.
Case 6:19-cv-01184-GKS-LRH Document 32 Filed 10/15/20 Page 2 of 2 PagelD 671

c. In all other respects, the Motion (Doc. 30) is DENIED.
3, The Clerk of Court is directed to ENTER JUDGMENT accordingly, in favor of

Plaintiff Mario Diaz-Colon and against Defendant Commissioner of Social Security.

DONE and ORDERED in Orlando, Florida, this / 5 _!4__ day of October, 2020.

—-

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of Record
